Citation Nr: 9912535	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  93-780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a rating greater than 10 percent for status 
post operative internal derangement of the left knee with 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1979 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1993, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for status post 
operative internal derangement of the left knee with 
patellofemoral syndrome and assigned a 10 percent rating 
thereto, effective September 30, 1992, his date of discharge.  
The veteran subsequently disagreed with the assigned rating 
and perfected an appeal of that decision.

In a September 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left knee disability is manifested by 
stiffness upon use, no objective evidence of pain on motion, 
flexion of 130 degrees, extension of zero degrees, no 
swelling, enlargement, or new deformity, tenderness below the 
knee laterally, no subluxation, instability or loose motion, 
no evidence of ligament strain, tear, or instability, and 
moderate crepitation.




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for status 
post operative internal derangement of the left knee with 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has intermittent moderate pain 
in his left knee, with stiffness upon use.  His contentions 
regarding the increase in severity of his status post 
operative internal derangement of the left knee with 
patellofemoral syndrome constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The RO originally granted service connection for the 
veteran's claim of entitlement to service connection for 
status post operative internal derangement of the left knee 
with patellofemoral syndrome in a February 1993 decision, 
assigning a 10 percent rating thereto, effective September 
30, 1992, his date of discharge from service.  This rating 
was confirmed in a September 1994 decision.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his status post operative 
internal derangement of the left knee with patellofemoral 
syndrome or reframed the issue from an "increased rating" 
claim.  

However, he was not prejudiced by the RO's referring to his 
claim as an "increased rating" although the appeal has been 
developed from his original claim.  In this regard, in both 
the original rating decision in February 1993 and the 
subsequent statements of the case, the RO addressed all of 
the evidence of record.  Thus, he was not harmed by the 
absence of a "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's status post operative internal derangement of 
the left knee with patellofemoral syndrome by application of 
the criteria set forth in Diagnostic Code 5257.  Under this 
provision, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability and a 20 percent 
rating is warranted for moderate subluxation or lateral 
instability.  Also, Diagnostic Code 5258 directs that a 20 
percent rating be assigned for dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  Additional provisions which may be applicable to 
the veteran's left knee disability are Diagnostic Code 5260 
which permits a 20 percent rating for flexion limited to 30 
degrees, and Diagnostic Code 5261 which assigns a 20 percent 
rating for extension limited to 15 degrees, and Diagnostic 
Code 5256 which assigns a 30 percent rating for ankylosis at 
a favorable angle in full extension or in slight flexion 
between zero degrees and 10 degrees.  Under 38 C.F.R. § 4.71 
(1998), normal ranges of motion for the knee are zero degrees 
extension and 140 degrees flexion.

The medical evidence in the present case consists of three VA 
examination reports dated in December 1992, October 1993 and 
February 1998.  Attempts by the RO to obtain any additional 
medical evidence from the veteran were unsuccessful.  The 
first rating examination noted that the veteran had complete 
range of motion with slight laxity on the varus-valgus 
maneuver, crepitation of the patella, and positive patellar 
apprehension sign.  X-rays showed minimal narrowing of medial 
tibio-femoral joint compartment suggesting an intra-articular 
soft tissue disease.  

The October 1993 examination report reveals that the veteran 
worked in a mess hall at Barksdale Field, Louisiana, and that 
the veteran complained of stiffness, "feeling the bone 
grinding" when he walks, and that standing aggravated the 
problem.  Physical examination showed erect posture and 
carriage, ability to do a heel/toe and tandem walking and 
also a full squat to standing without complaint.  Both knees 
measured 17 inches without swelling or deformity, and there 
was no subluxation, lateral instability, or loose motion.  
Range of motion showed the veteran had flexion of the left 
knee of 130 degrees and extension of zero degrees.  He was 
diagnosed with post traumatic arthritis of the left knee.  X-
rays showed osteoporosis and moderate arthritic changes.

The most recent examination report, dated in February 1998, 
shows that the veteran works as a truck driver and part of 
his duties include loading and unloading oil field equipment.  
He complained of intermittent moderate pain, fatigue, and 
stiffness at the end of the day, but no weakness.  He also 
reported limitation when squatting or stooping to lift.  
There was no swelling, enlargement or new deformity, but 
there was tenderness below the left knee laterally.  The 
veteran was able to dress and redress in a standing position, 
had excellent posture and was quite muscular.  His gait was 
normal, he could heel/toe and tandem walk, and performed 80 
percent of a squat to stand with the right knee being the 
bulk of the problem during the squat.  His knees were equal 
and symmetrical in measurement and there was no pain on 
patellar compression on either side.  There was also no 
subluxation, lateral instability, or loose motion, and no 
evidence of ligament strain, tear or instability.  Extension 
of the left knee was to zero degrees, and flexion was 130 
degrees.  There was moderate crepitation bilaterally, but no 
objective evidence of pain on motion even at the limits.  The 
examiner stated that the veteran did not miss work because of 
his knees and that his industrial disability was minor.
Given this evidence, the Board finds that the veteran's 
status post operative internal derangement of the left knee 
with patellofemoral syndrome does not warrant a rating 
greater than 10 percent.  There is no indication of ankylosis 
(Diagnostic Code 5256), dislocation of the semilunar 
cartilage (Diagnostic Code 5258), or limitation of extension, 
(Diagnostic Code 5261).  As for Diagnostic Codes 5257 and 
5260, the most recent examination reports found no 
subluxation or instability, thus precluding a finding of 
moderate impairment in this regard, and though the veteran's 
flexion was limited to 130 degrees, with 140 degrees being 
normal, his flexion must be limited to 30 degrees in order to 
warrant a higher rating.  

Furthermore, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
even considering pain, weakness, incoordination and excess 
fatigability, the condition does not approximate the criteria 
for an increased evaluation based on functional loss.  
Although the veteran has complained of pain, the evidence 
indicates that he has not lost work due to his knee 
disability.  Also, although he may have stiffness at the end 
of the day, the examiner found no objective evidence of pain 
on motion and there is no indication of excess fatigability, 
incoordination, or less or more movement than normal.  See 38 
C.F.R. § 4.45 (1998).  Therefore, additional compensation for 
functional loss or impairment is not appropriate in the 
present case.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VA O.G.C. PREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 10 percent for status 
post operative internal derangement of the left knee with 
patellofemoral syndrome is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

